WIGGINTON, Judge.
Appellant appeals a final order of the Department of Professional Regulation in which the Board of Medicine revoked his license to practice medicine in the state of Florida. The Board accepted the hearing officer’s findings of fact and conclusions of law but rejected his recommendation of a two-year suspension of appellant’s license. The record contains overwhelming competent substantial evidence to support the revocation and the Board complied with the requirements of section 120.57(l)(b)(10), Florida Statutes, with its recitation of reasons for increasing the penalty. Therefore, we affirm.
WENTWORTH and THOMPSON, JJ„ concur.